Mr. Justice Wolf
delivered the opinion of the court.
The judgment from which this appeal was taken was entered in the District Court of Mayagiiez on the 25th day of February, 1907. The appeal was noted on the 3d of April, 1907, more than 30 days after the judgment.
The case was argued here on the 23d of October, 1907, and then it was maintained for the first time that the appeal was not taken in time. The appellant urges that in the preparation of the statement of the case as well as in other proceedings in the court belpw the appellee acquiesced in the delay. In other words that the default was of such a nature *238that by Ms silence and acqniesence the appellee has waived his right to contest the jurisdiction of the court. There is some conflict of authority on this point in the different States; the New York practice seemingly leaning to the contention of appellant, but in the case of Príncipe v. Hernández, decided on the 26th of April, 1906, we held that whether an appeal was or was not taken in time involved a question of jurisdiction and that statutes fixing the time within which appeals should be taken must he strictly construed. And we cited and followed the rulings of the Supreme Court of the United States and of the Supreme Court of California.
We think the case of Príncipe v. Hernández is controlling in the appeal before us. The plain requirements of section 295 Code of Civil Procedure have not been complied with and the appeal must be dismissed.

Dismissed.

Chief Justice Quiñones and Justices Hernández and Mac-Leary concurred.
Mr. Justice Figureras did not take part in the decision of this case.